DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication 2021/0023835; hereinafter Choi) in view of Holmberg (US Patent 6,158,341).
With regards to claim 1, Choi teaches a printing pad (FIG. 3) comprising: 
a first portion (152) including a bottom surface (top horizontal surface of 152 as in FIG. 3) extending in a plane defined in a first direction and a second direction intersecting the first direction (horizontal direction and into-out of the page in FIG. 3), a first upper surface (surface of 152 between 151/152) facing the bottom surface, and a first side surface (152S; [0064]) connecting the bottom surface and the first upper surface; and 
a second portion (151) disposed on the first portion (152; when FIG. 3 is viewed upside down, 151 is located on 152) and including a second upper surface (151L) facing the first upper surface (surface of 151 between 151/152) and a second side surface (151S) connecting the first upper surface and the second upper surface ([0064-0066]). 
However, Choi is silent regarding wherein a width of the second portion in the first direction increases from the first upper surface towards the second upper surface.
Holmberg teaches a printing pad, wherein a width of the pad portion in the first direction increases from the first upper surface (top horizontal surface of 5) towards the second upper surface (33; col. 8, lines 31-67; see FIG. 1, 5, 9 as an example of the various shapes of the printing pad).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the shape of the printing pad (FIG. 1, 5, and 9) as taught by Holmberg to at least one portion of the printing pad of Choi such that the printing pad conforms to the printing surface “to get a more satisfactory printing result” (col. 4, lines 37-49; Holmberg). 
With regards to claim 2, Choi, as modified by Holmberg, teaches the printing pad of claim 1, wherein an angle of the second side surface with respect to a third direction perpendicular to the bottom surface is in a range of about 10° to about 12° (change of shape of the printing pad, see claim 1, above).
With regards to claim 3, Choi, as modified by Holmberg, teaches the printing pad of claim 1, wherein each of the first portion and the second portion comprises rubber or silicone ([0063]; Choi).
With regards to claim 4, Choi, as modified by Holmberg, teaches the printing pad of claim 1, wherein a first material included in the first portion and a second material included in the second portion are different from each other ([0063]; Choi).
With regards to claim 5, Choi, as modified by Holmberg, teaches (citations to Choi) the printing pad of claim 1, wherein: a hardness of the first portion is in a range of about 20 sh A to about 35 sh A ([0062]); and a hardness of the second portion is in a range of about 7 sh A to about 15 sh A ([0062]).
With regards to claim 6, Choi, as modified by Holmberg, teaches (citations to Choi) the printing pad of claim 1. wherein the width of the first portion in the first direction decreases from the bottom surface toward the first upper surface (FIG. 3).
With regards to claim 7, Choi, as modified by Holmberg, teaches (citations to Choi) the printing pad of claim 1, wherein: 
a planar area of the bottom surface (top surface of 152; FIG. 3) in the plane defined in the first direction and the second direction is greater than a planar area of the first upper surface (surface of 152 at 151/152 interface) in the plane defined in the first direction and the second direction (FIG. 3); and 
a planar area of the second upper surface in the plane defined in the first direction and the second direction is greater than the planar area of the first upper surface in the plane defined in the first direction and the second direction (see changes of shape as in claim 1).
With regards to claim 8, Choi, as modified by Holmberg, teaches (citations to Choi) the printing pad of claim 1, wherein the second upper surface has a curved shape protruding in a direction away from the first portion (see curved surface of 151L of Choi or 33 of FIG. 5 of Holmberg).
With regards to claim 9, Choi, as modified by Holmberg, teaches (citations to Choi) the printing pad of claim 1, wherein the first side surface comprises: 
a first sub-side surface extending from the bottom surface and having a first slope from the bottom surface (see inclined portion of 152S; FIG. 3; Choi); and 
a second sub-side surface extending from the first sub-side surface and directly connected to the first upper surface, the second sub-side surface having a second slope that is less than the first slope (see vertical portion of 152S; FIG. 3; Choi).
With regards to claim 10, Choi, as modified by Holmberg, teaches (citations to Choi) the printing pad of claim 1, wherein: 
the first portion (152) has a first height (FIG. 3)with respect to a third direction (vertical direction as in FIG. 3) perpendicular to the bottom surface; 
the second portion (151has a second height (FIG. 3) with respect to the third direction (vertical direction as in FIG. 3); and 
a ratio of the first height to the second height is in a range of about 5:5 to about 7:3 (see FIG. 3).
With regards to claim 11, Choi teaches a method for manufacturing a window, the method comprising: 
adhering ink (161) to a printing pad (150; [0068]; FIG. 5); and 
pressurizing the printing pad to which the ink is adhered on a window base portion of the window (200) to provide a printing pattern on the window base portion (FIG. 5; [0068]), 
wherein the printing pad includes: 
a first portion (152) including a bottom surface (top horizontal surface of 152 as in FIG. 3) extending in a plane defined in a first direction and a second direction intersecting the first direction (horizontal direction and into-out of the page in FIG. 3), a first upper surface (surface of 152 between 151/152) facing the bottom surface, and a first side surface (152S; [0064]) connecting the bottom surface and the first upper surface; and 
a second portion (151) disposed on the first portion (152; when FIG. 3 is viewed upside down, 151 is located on 152) and including a second upper surface (151L) facing the first upper surface (surface of 151 between 151/152) and a second side surface (151S) connecting the first upper surface and the second upper surface ([0064-0066]). 
However, Choi is silent regarding wherein a width of the second portion in the first direction increases from the first upper surface towards the second upper surface.
Holmberg teaches a printing pad, wherein a width of the pad portion in the first direction increases from the first upper surface (top horizontal surface of 5) towards the second upper surface (33; col. 8, lines 31-67; see FIG. 1, 5, 9 as an example of the various shapes of the printing pad).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the shape of the printing pad (FIG. 1, 5, and 9) as taught by Holmberg to at least one portion of the printing pad of Choi such that the printing pad conforms to the printing surface “to get a more satisfactory printing result” (col. 4, lines 37-49; Holmberg). 
With regard to claim 12, Choi, as combined with Holmberg, teaches (citations to Choi unless specified otherwise) the method of claim 11 wherein the adhering of the ink to the printing pad (150) includes adhering the ink to the second side surface (151L; FIG. 3 and 5) of the second portion ([0068]).
With regard to claim 13, Choi, as combined with Holmberg, teaches (citations to Choi unless specified otherwise) the method of claim 11, wherein the adhering of the ink to the printing pad comprises: disposing the ink on a printing plate (120; [0049]; FIG. 1); and pressurizing the printing pad on the printing plate ([0049]).
With regard to claim 14, Choi, as combined with Holmberg, teaches (citations to Choi unless specified otherwise) the method of claim 13.  However, Choi, as currently combined with Holmberg, is silent regarding the method further comprising: adhering additional ink to an additional printing pad; and pressurizing the additional printing pad to which the additional ink is adhered on the window base portion having the printing pattern to provide an additional printing pattern on the printing pattern.
Holmberg further teaches a method of pad printing comprising: adhering additional ink to an additional printing pad (5; FIG. 1, see multiple printing steps by various pads in steps A-E); and pressurizing the additional printing pad to which the additional ink is adhered on the printing surface portion having the printing pattern to provide an additional printing pattern on the printing pattern (col. 4, line 16 to col. 5, line 7; FIG. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pad printing steps as taught by Holmberg to the method of Choi to produce a complete picture on irregular printing surface(s) (col. 4, lines 27-37; Holmberg).
With regard to claim 15, Choi, as combined with Holmberg, teaches the method of claim 14. wherein the additional printing pad (i.e., the additional pad of Choi having various shapes depending on the structure of the surface; see also FIG. 1, 5, 9 of Holmberg, col. 4, lines 46-49) includes: a third portion; and a fourth portion disposed on the third portion, wherein a width of the fourth portion in the first direction decreases as a distance from the third portion increases, or the width of the fourth portion in the first direction remains the same as a distance from the third portion increases (i.e., the additional pad may have various shapes depending on the structure of the surface; col. 4, lines 46-49; Holmberg).
With regard to claim 16, Choi, as combined with Holmberg, teaches (citations to Holmberg unless specified otherwise) the method of claim 14, wherein the adhering of additional ink to an additional printing pad comprises: 
disposing the additional ink on an additional printing plate ([0049] of Choi and col. 4, line 16 to col. 5, line 7 of Holmberg); and 
pressurizing the additional printing pad on the additional printing plate (FIG. 12; Holmberg), 
wherein: the ink is provided as a plurality of patterns spaced apart at a first interval on the printing plate; 
the additional ink is provided as a plurality of patterns spaced apart at a second interval on the additional printing plate; and the second interval is less than the first interval (multiple printing to form a complete picture as taught by Holmberg suggests the ink intervals on the printing plate is different and also having the interval as claimed; col. 4, lines 27-37).

With regard to claim 17, Choi, as combined with Holmberg, teaches (citations to Choi unless specified otherwise) the method of claim 11, wherein the window base portion (200) comprises: a main transmissive portion extending in a plane defined in the first direction and the second direction; and at least one side transmissive portion extending from the main transmissive portion and bent to a predetermined curvature, wherein an angle formed by an end of the at least one side transmissive portion with respect to the plane of the main transmissive portion is in a range of about 90° or greater ([0051]; see FIG. 1-2).
With regards to claim 21, Choi teaches a system for manufacturing, a window for a display device, comprising: 
a printing pad (150) configured to provide a printing pattern on the window (200), the printing pad (150) comprising: 
a first portion (152) having a bottom surface (top surface of 152; FIG. 3) and a first upper surface (surface of 152 at 151/152 interface); and 
a second portion (151) disposed on the first upper surface and including a second upper surface (151L) facing the first upper surface and a second side surface (151S) connecting the first upper surface and the second upper surface (FIG. 3), 
the window includes a window base portion (200), comprising: a main transmissive portion extending in a plane defined in a first direction and a second direction intersecting the first direction ([0051]; see FIG. 1-2); and 
at least one side transmissive portion extending from the main transmissive portion and bent to a predetermined curvature, wherein an angle formed by an end of the at least one side transmissive portion with respect to the plane of the main transmissive portion is in a range of about 90° or greater ([0051]; see FIG. 1-2), 
wherein the second side surface (151S) is configured to have ink adhered thereon to provide the printing pattern on the at least one side transmissive portion of the window base portion when the printing pad is pressurized on the window base portion ([0068]; FIG. 5).
However, Choi is silent regarding an angle of the second side surface with respect to a direction perpendicular to the bottom surface is in a range of about 10° to about 12°.
Holmberg teaches a printing pad, wherein the printing page can assume various shapes (see FIG. 1, 5, 9 as an example of the various shapes of the printing pad).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the shape of the printing pad (FIG. 1, 5, and 9) as taught by Holmberg to at least one portion of the printing pad of Choi including to the shape as claimed such that the printing pad conforms to the printing surface “to get a more satisfactory printing result” (col. 4, lines 37-49; Holmberg).  Thus, the combination of Choi and Holmberg would result in an angle of the second side surface with respect to a direction perpendicular to the bottom surface is in a range of about 10° to about 12° (change of shape of at least one portion of Choi depending on the printing surface; col. 4, lines 37-49; Holmberg).
With regard to claim 22, Choi, as combined with Holmberg, teaches (citations to Choi unless specified otherwise) the system of claim 21.  However, Choi, as currently combined with Holmberg, is silent regarding the system further including: an additional printing pad configured to provide an additional printing pattern on a portion of the printing pattern provided on the at least one side transmissive portion when the additional printing pad is pressurized on the window, the additional printing pad including a third portion and a fourth portion disposed on the third portion.
Holmberg further teaches a method of pad printing including: further including an additional printing pad configured to provide an additional printing pattern on a portion of the printing pattern provided on the at least one side printing surface when the additional printing pad is pressurized on the printing surface (5; FIG. 1, see multiple printing steps by various pads in steps A-E; col. 4, line 16 to col. 5, line 7; FIG. 1-3, 12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the additional printing steps as taught by Holmberg to the system of Choi to produce a complete picture on irregular printing surface(s) (col. 4, lines 27-37; Holmberg).  Thus, the combination of Choi and Holmberg would result in having an additional printing pad including a third portion (additional pad 152; FIG. 3; Choi) and a fourth portion (additional pad 151; FIG. 3; Choi) disposed on the third portion (FIG. 3, viewed upside down; Choi).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US Patent 7,870,823) in view of Holmberg (US Patent 6,158,341).
With regards to claim 18, Cameron teaches a method for manufacturing a printing pad, the method comprising: 
providing a mold (50) having a first opening having a first width in a first direction and a second opening having a second width that is less than the first width in the first direction (see shape of 50; FIG. 3; col. 3, lines 37-55); 
providing an elastic material into each of the first opening and the second opening (col. 3, line 56 to col. 4, line 2); and 
drying (“harden”) the elastic material (col. 3, line 56 to col. 4, line 2).  
However, Cameron is silent regarding wherein the second width of the second opening increases as a distance from the first opening increases.
Holmberg teaches a printing pad, wherein a width of the pad portion in the first direction increases from the first upper surface (top horizontal surface of 5) towards the second upper surface (33; col. 8, lines 31-67; see FIG. 1, 5, 9 as an example of the various shapes of the printing pad).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the shape of the printing pad (FIG. 1, 5, and 9) as taught by Holmberg to at least one portion of the printing pad of Cameron such that the printing pad conforms to the printing surface “to get a more satisfactory printing result” (col. 4, lines 37-49; Holmberg). Thus, the combination of Cameron and Holmberg would result in having a female mold (50 of Cameron) to have the desired shaped pad such that the second width of the second opening increases as a distance from the first opening increases (similar to FIG. 5 of Holmberg).
With regards to claim 19, Cameron, as combined with Holmberg, teaches the method of claim 18, wherein the providing of an elastic material comprises: providing a first elastic material (i.e. 42; FIG. 2; Cameron) into the second opening; and providing a second elastic material into the first opening (i.e. 44; FIG. 2; Cameron), wherein the first elastic material has a smaller hardness than the second elastic material (col. 3, lines 15-37; Cameron).
With regards to claim 20, Cameron, as combined with Holmberg, teaches the method of claim 19, wherein the drying of the elastic material comprises: drying the first elastic material provided into the second opening: and drying the second elastic material provided into the first opening (col. 3, line 56 to col. 4, line 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853